AO440(Rev.(M/12) Simmotit In aOvil Action(Page 3)

Civil Action No. 3:18-CV-06011-VC

                                                      PROOF OF SERVICE
                  (Thissection should not beflled with the court unless required by Fed,R, Civ, P,4(I))

          This summons for(name ofinettviduaiandiitie,(fany) Sunvalleytek International, Inc.
 was received by me on(date)               10/03/2018            .
          □ 1 personally served the summons on the Individual at 0>ioe«)
                                                                           on (dale)                            ; or

          □ I left the summons at the individual's residence or usual place of abode with (mme)
                                                            , a person of suitable age and discretion who resides there,
          on (date)                           , and mailed a copy to the individual's last known address; or
         fT I served the summons on (name oftndMdua!) Anita Marquez, Customer Service Rep                                 , who is
          designated           to accept service of process on behalf of (name oforffmbatum)          Sunvalleytek
          International. Inc. at 4:08 PM                                   on (date)          10/04/2018        ; or
          □ I returned the summons unexecuted because                                                                         ;or

          O Other (speel/y):




         My fees are $                       for travel and $                  for services, for a total of $          o.OO

         I declare under penalty of perjury that this information is true.,


Date:         10/08/2018
                                                                                       Server '5 signature

                                                                Marcus Adrain Johnson - Process Server.         Req#l 166
                                                                                  Printed mme and title



                                                                                1128 E. 6th Street #2
                                                                                  Corona, CA 92878
                                                                                       Server's address


Additional information regarding attempted service, etc:
                      Case 3;18-cv-06011-VC Document 10 Filed 10/02/18 Page 1 of 2
AO 440(Rev.06/12) Summons in a Civil Action

                                    United States District Court
                                                                for the

                                                     Northern District of California


                    MAGNACROSS LLC




                           Plamtiff(s)
                               V.                                         Civil Action No. 3:18-cv-06011-VC

       SUNVALLEYTEK INTERNATIONAL,INC.




                          Defendant(s)

                                                  SUMMONS IN A CIVIL ACTION

To;(Defendant's mme and address) SUNVALLEYTEK INTERNATIONAL,INC.
                                         C/0 YINGPING WANG
                                         46724 LAKEVIEW BLVD
                                         FREMONT CA 94538




          A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency,or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2)or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules ofCivil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:              Steven A. Nielsen
                                         Nielsen Patents
                                     100 Larkspur Landing Circle, Suite 216
                                     Larkspur, CA 94939
                                     (415)272-8210


          If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT
                                                                            Sttsan Y. Soong

Date:             10/02/2018                                                                   Felicia Brown
                                                                                       Signature ofClerk or Deputy Clerk
